DETAILED ACTION
The amendment filed on 16 August 2022 presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because applicant has amended claim 1 to incorporate unelected invention I “Integrated Motor with center bearing.”  In applicant’s response to the restriction requirement was filed on 21 January 2021, applicant elected examination of Invention II. “Integrated Motor with interleaved stacks.”
Applicant’s arguments filed on 16 August 2022 argues that the elements of claim 9 that were moved into claim 1 were not a part of the unelected bearing invention. 
The examiner is not persuaded by applicant’s argument that the amendments to claim 1 are not toward the unelected bearing invention. Claim 9 and the newly amended claim 1 include a set of second permanent magnets on said backplate. Applicant’s disclosure indicates that said second permanent magnets, and the backplate supporting the second permanent magnets are components of the bearing assembly (Applicant’s specification, para 0073). Therefore applicant has amended claim toward the unelected invention, and the restriction is properly maintained.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                                       

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746